Citation Nr: 0920706	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  07-35 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a cognitive 
disorder, including as secondary to service-connected 
residuals of a 2004 closed head injury.

2.  Entitlement to service connection for a disability 
manifested by left-sided incoordination and weakness, 
including as secondary to service-connected residuals of a 
2004 closed head injury.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for major depression, 
including as secondary to service-connected residuals of a 
2004 closed head injury.

6.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).

7.  Entitlement to an initial compensable disability rating 
for residuals of a 2004 closed head injury.

8.  Entitlement to an initial disability rating in excess of 
30 percent for headaches.

9.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative disc disease of the cervical 
spine.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active service from June 1985 to September 
1985, December 1990 to April 1991, and October 2004 to 
December 2005.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from March 2007 and June 2008 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Lincoln, Nebraska. 

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the Veteran's 
pending claims of entitlement to an increased disability 
rating for PTSD and entitlement to service connection for 
major depression.  So, regrettably, they are being remanded 
to the RO via the Appeals Management Center (AMC).  VA will 
notify him if further action is required on his part.


FINDINGS OF FACT

1.  There is no competent medical nexus evidence of record 
indicating the Veteran has a cognitive disorder which is 
causally or etiologically related to his service in the 
military, or etiologically related to, or aggravated by, 
service-connected disability.

2.  There is no competent medical nexus evidence of record 
indicating the Veteran has a disability manifested by left-
sided incoordination and weakness, which is causally or 
etiologically related to his service in the military, or 
etiologically related to, or aggravated by, service-connected 
disability.

3.  There is no competent medical nexus evidence of record 
indicating the Veteran has hypertension which is causally or 
etiologically related to his service in the military or that 
hypertension manifested its self in the first post-service 
year.  

4.  There is no competent medical nexus evidence of record 
indicating the Veteran has a back disability which is 
causally or etiologically related to his service in the 
military.

5.  Throughout the rating period on appeal, the Veteran's 
residuals of a 2004 closed head injury has been productive of 
subjective complaints of decreased work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, and has not been productive of multi-
infarct dementia.

6.  Throughout the rating period on appeal, the Veteran's 
headaches are characterized by attacks occurring on an 
average of once a month or every two to three weeks over the 
last several months, but are not so completely prostrating 
and prolonged as to be productive of severe economic 
inadaptability.

7.  Throughout the rating period on appeal, the Veteran's 
service-connected degenerative disc disease of the cervical 
spine, even taking into account his complaints of pain, is 
not manifested by forward flexion of the cervical spine not 
greater than 30 degrees; the combined range of motion of the 
cervical spine not greater than 170 degrees; or muscle spasm 
or guarding severe enough to result in abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; nor is it manifested by incapacitating episodes or 
competent clinical evidence of neurological impairment.


CONCLUSIONS OF LAW

1.  A cognitive disorder was not incurred in, or aggravated 
by, active service, nor proximately due to, or aggravated by, 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.310 (2008).

2.  A disability manifested by left-sided incoordination and 
weakness was not incurred in, or aggravated by, active 
service, nor proximately due to, or aggravated by, service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.310 (2008).

3.  Hypertension was not incurred in, or aggravated by, 
active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.307, 3.309 
(2008).

4.  A back disability was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.102, 3.159, 3.301, 3.303 (2008).

5.  Throughout the appeal period, the criteria for an initial 
10 percent disability evaluation for residuals of a 2004 
closed head injury have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.124a, 4.130, Diagnostic Codes 8045, 9304 (2008).

6.  The criteria for an initial rating higher than 30 percent 
for headaches have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.124a, Diagnostic Code 8100 (2008).

7.  The criteria for an initial rating higher than 10 percent 
for degenerative disease of the cervical spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic 
Codes 5235 - 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran  status; (2) 
existence of a disability; (3) a connection between the 
Veteran 's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As to the claims of service connection for a cognitive 
disorder, a disability manifested by left-sided 
incoordination and weakness, hypertension, and a back 
disability, VA issued § 5103(a) notice letters dated in March 
2006, July 2006, August 2006, September 2006, October 2006, 
November 2006, and September 2007 from the agency of original 
jurisdiction (AOJ) to the appellant.  These letters informed 
the appellant of what evidence was required to substantiate 
his claims for service connection, informed him of his and 
VA's respective duties for obtaining evidence, and explained 
how a disability rating is determined for a service-connected 
disorder as well as the basis for determining an effective 
date upon the grant of any benefit sought in compliance with 
Dingess/Hartman.  To the extent that the Dingess/Hartman 
notice was not provided until after the adjudication of the 
claims, the Board finds that providing the Veteran with the 
notice followed by a readjudication of the claims in the 
January 2008 supplemental statement of the case "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to the initial adjudication.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34; also see Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As to the claims for higher initial evaluations for a closed 
head injury, headaches, and degenerative disc disease of the 
cervical spine, the Board notes that the Veteran is 
challenging the initial evaluations assigned following the 
grant of service connection.  In Dingess/Hartman the Court 
held that in cases where service connection has been granted 
and an initial disability rating has been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering § 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91; Also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient (i.e., the 
March 2006, July 2006, August 2006, September 2006, October 
2006, and November 2006 § 5103(a) notice letters provided the 
Veteran prior to the March 2007 rating decision), VA's duty 
to notify in this case has been satisfied.  As such, his 
filing of a notice of disagreement as to the initial ratings 
assigned does not trigger additional notice obligations under 
38 U.S.C.A. § 5103(a).  73 Fed. Reg. 23353 - 23356 (April 30, 
2008) (as it amends 38 C.F.R. § 3.159 to add paragraph 
(b)(3), effective May 30, 2008).  Rather, the Veteran's 
appeal as to the initial rating assignment triggers VA's 
statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well 
as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the Veteran of 
what is necessary to obtain the maximum benefits allowed by 
the evidence and the law and this has been accomplished by 
the March 2006, July 2006, and March 2008 letters.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, post-service VA and 
private treatment records, and VA examinations.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Service Connection 

Legal Criteria

Service Connection - In General

A Veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Secondary Service Connection

Service connection may be granted, as well, for a disability 
that is proximately due to, the result of, or aggravated by, 
a service-connected condition.  When service connection is 
established for a secondary condition, the secondary 
condition is considered as part of the original condition.  
38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  But medical evidence is required to show 
this secondary cause-and-effect relationship; mere lay 
opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 
359, 365 (1995).

In this regard, the provisions of 38 C.F.R. § 3.310 were 
amended effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
Although the stated intent of the change was merely to 
implement the requirements of Allen, the new provisions 
amount to substantive changes to the manner in which 38 
C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995.  Consequently, the Board will apply the older 
version of 38 C.F.R. § 3.310, which is more favorable to the 
claimant because it does not require the establishment of a 
baseline before an award of service connection may be made. 

Analysis

Cognitive Disorder and a Disability Manifested by 
Incoordination and Weakness

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for a cognitive disorder 
and a disability manifested by left-sided incoordination and 
weakness, including as secondary to service-connected 
residuals of a 2004 closed head injury, so these claims must 
be denied.  38 C.F.R. § 3.102.  

The service medical records do not show that the Veteran 
complained of, or was treated for, a cognitive disorder or a 
disability manifested by left-sided incoordination and 
weakness during his military service.  Moreover, the 
Veteran's December 2005 post-deployment report was normal, 
with a normal clinical evaluation of the extremities and 
musculoskeletal system, as well as a normal neurological 
evaluation.  The Board also notes that that the Veteran did 
not make any related complaints at this examination.  This is 
probatively significant and given much weight and credibility 
because this was at a time contemporaneous to the alleged 
incident in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  It stands to reason that, if 
he indeed had any problems at or immediately following his 
discharge from service, as he is now alleging, then he would 
have at least mentioned this prior to his separation.  See 
38 C.F.R. § 3.303(a) (service connection requires that the 
facts "affirmatively [show] inception or 
aggravation . . ."); also see Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the Veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).

In addition, there is no objective evidence of continuance of 
symptomatology during the years following the Veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  In 
particular, it appears that the Veteran's post-service 
treatment records do not show any relevant complaints.  The 
Board notes that, in the absence of demonstration of 
continuity of symptomatology, or a competent nexus opinion, 
the initial demonstration of current disability years after 
service is too remote from service to be reasonably related 
to service.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).

Additionally, there is no competent clinical evidence that 
relates the Veteran's claimed cognitive disorder or a 
disability manifested by left-sided incoordination and 
weakness to his military service, including his service-
connected residuals of a 2004 closed head injury.  None of 
the Veteran's various VA and private treatment records 
indicate that the Veteran's claimed cognitive disorder or 
disability manifested by left-sided incoordination and 
weakness are in any way related to his military service or a 
service connected disability.  More significantly, the 
February 2007 and March 2007 examination reports concluded 
that the Veteran's cognitive disorder and disability 
manifested by incoordination and weakness are not related to 
his military service, including his service-connected 
residuals of a 2004 closed head injury.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A [V]eteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the [V]eteran's service 
and the disability).  In particular, the February 2007 
psychological examiner concluded that the Veteran's cognitive 
complaints are not related to his military service, including 
his 2004 head injury.  Likewise, the March 2007 VA examiner 
noted that there was no medical evidence indicating that the 
Veteran's service-connected 2004 closed head injury caused a 
disability manifested by incoordination and weakness.  See 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In 
order for service connection for a particular disability to 
be granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).   

The Board also notes that the both VA examination reports 
indicate that the VA examiners reviewed the Veteran's entire 
claims folder prior to finding that it was unlikely that the 
Veteran's claimed cognitive disorder and disability 
manifested by left-sided incoordination and weakness were not 
related to his military service, including his service-
connected residuals of a 2004 closed head injury.  The VA 
examiners' opinions have significant probative weight since 
the opinions were based on a review of the complete record, 
and the VA examiners not only considered the Veteran's 
assertions and medical history, but also undertook a 
comprehensive clinical examination of him.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence 
and rendering a decision on the merits, the Board is required 
to assess the credibility and probative value of proffered 
evidence in the context of the record as a whole).  

Therefore, the only evidence portending that the Veteran's 
cognitive disorder and disability manifested by left-sided 
incoordination and weakness are in any way related to his 
service in the military, or his service-connected residuals 
of a 2004 closed head injury, comes from him personally.  As 
a layman, the Veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); see, too, Savage v. Gober 10 Vet. App. at 495-498 
(indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current condition at issue to that 
symptomatology).  As such, his allegations, alone, have no 
probative value without medical evidence substantiating them.  
So the preponderance of the evidence is against his claims, 
in turn, meaning the benefit-of-the-doubt rule does not 
apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Hypertension and Back Disability

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for hypertension and a 
back disability.  38 C.F.R. § 3.102.  

The Board acknowledges that the Veteran's service treatment 
records indicate that he complained of middle back pain in 
December 2004 and he had elevated blood pressure readings on 
several occasions during his periods of active military 
service.  However, at his December 2005 post-deployment 
examination, the Veteran denied a history of back problems or 
elevated blood pressure.  Clinical examination of the 
Veteran's cardiovascular system, spine, and musculoskeletal 
system was normal.  This is probatively significant and given 
a lot of weight and credibility because this was at a time 
contemporaneous to the purported events in question.  See, 
e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  It 
stands to reason that, if he indeed had any problems at his 
discharge from service, as he is now alleging, then he would 
have at least mentioned this during his post-deployment 
examination.  See 38 C.F.R. § 3.303(a); also see Forshey, 
supra; Mense; supra.

Likewise, there is no objective evidence of continuance of 
symptomatology during the years following the Veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  
According to the medical evidence of record, the Veteran has 
not received any treatment for hypertension or back pain 
since his December 2005 discharge from the military.  The 
Board notes that, in the absence of demonstration of 
continuity of symptomatology, or a competent nexus opinion, 
the initial demonstration of current disability years after 
service is too remote from service to be reasonably related 
to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000); see also Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
Veteran's delay in asserting a claim can constitute negative 
evidence, which weighs against the claim).  

Moreover, the presumptions found at 38 C.F.R. §§ 3.307, 3.309 
do not help the Veteran establish his claim because the 
record does not show his being diagnosed with hypertension in 
the first post-service year.

More significantly, there is no competent clinical evidence 
that relates the Veteran's claimed back disability and 
hypertension to his military service.  In this regard, the 
Board points out that a March 2007 VA examination report 
concluded that because the Veteran denied having current 
complaints regarding his back and denied having a current 
back disability related to his military service, that the 
claimant did not have a current back disability related to 
his military service.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) ("Congress specifically limits 
entitlement to service-connected disease or injury to cases 
where such incidents have resulted in a disability.").  

Furthermore, the Board points out that the March 2007 VA 
examiner found that, although the Veteran's service treatment 
records and post-service treatment records show elevated 
blood pressure readings, the Veteran has not been treated for 
or diagnosed with hypertension since his military service and 
that his blood pressure readings do not meet the diagnostic 
criteria of hypertension for purposes of VA benefits.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2008); see also 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
[V]eteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
[V]eteran's service and the disability . . .").  

In view of the foregoing, the Board affords great probative 
value to the opinions contained in the March 2007 VA 
examination reports.  These VA examination reports reflect 
that the VA examiners reviewed the claimant's entire claims 
folder and his reported history, as well as undertook a 
comprehensive clinical examination of the appellant, prior to 
finding that it was unlikely that his claimed back disability 
and hypertension were related to his service.  See Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994).  

Therefore, the only evidence portending that the Veteran's 
claimed back disability and hypertension are in any way 
related to his service in the military, comes from him 
personally.  As a layman, the Veteran simply does not have 
the necessary medical training and/or expertise to determine 
the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 
Vet. App. at 495-498, indicating that, even in situations of 
continuity of symptomatology after service, there still must 
be medical evidence relating the current condition at issue 
to that symptomatology.  Id.  As such, his allegations, 
alone, have no probative value without medical evidence 
substantiating them.  So the preponderance of the evidence is 
against his claims, in turn, meaning the benefit-of-the-doubt 
rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany, supra.

Entitlement to Increased Disability Evaluations

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a Veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, where an 
award of service connection for a disability has been granted 
and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will 
compensate the Veteran for times since the effective date of 
his award when his disability may have been more severe than 
at other times during the course of his appeal.

Analysis

Residuals of a 2004 Closed Head Injury

The Veteran's closed head injury is rated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 
8045.  Because the Veteran filed his claim prior to 
October 23, 2008, Diagnostic Code 8045 provides that 
subjective complaints such as headaches, dizziness, and 
insomnia, recognized as symptoms of a brain trauma, are to be 
rated as 10 percent disabling, and no higher, under 
Diagnostic Code 9304.  This Code also provides that the 10 
percent rating is not to be combined with any other rating 
for a disability due to brain trauma, and that ratings in 
excess of 10 percent are not assigned absent a diagnosis of 
multi-infarct dementia associated with brain trauma.

Under Diagnostic Code 9304, which governs ratings of dementia 
due to head trauma, a 10 percent disability evaluation is 
assigned for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  See 38 C.F.R. § 4.130, Diagnostic Code 9304.

Considering the evidence relating to the Veteran's service-
connected residuals of a 2004 closed head injury under the 
criteria for rating brain trauma, the Board finds that the 
Veteran's disability picture is most consistent with a 10 
percent disability evaluation, but a higher disability 
evaluation is not warranted.  In this regard, the Board 
observes that the objective clinical evidence of record does 
not show that the Veteran experiences multi-infarct dementia.  
The Board also observes that absent such dementia, there is 
no higher disability evaluation available for brain disease 
due to trauma.  Nonetheless, the Board acknowledges that the 
Veteran experiences occasional difficulties with 
concentration and memory, but notes that the Veteran receives 
a separate disability evaluation under 38 U.S.C.A. § 4.124a, 
Diagnostic Code 8100, which contemplate his complaints of 
headaches and that many of his psychological complaints, 
including sleep impairment, are associated with his service-
connected PTSD.  See 38 C.F.R. § 4.14 (the evaluation of the 
same "disability" or the same "manifestations" under 
various diagnoses is prohibited).  See also Brady v. Brown, 4 
Vet. App. 203, 206 (1993) (a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.").  Therefore, the Veteran's symptomatology 
most closely fits within the criteria for an increased, 10 
percent disability evaluation.  

The Board has also considered other potentially applicable 
Diagnostic Codes, including whether the Veteran is entitled 
to a higher disability evaluation according to the criteria 
for diseases of the cranial nerves, which refers diseases 
involving the third cranial nerve to the criteria for 
evaluating organs of special sense.  Organs of special sense 
are rated in accordance with 38 C.F.R. §§ 4.75-4.84a. 
 Nevertheless, the Veteran is not entitled to a higher rating 
under these criteria because the record on appeal shows his 
vision and muscle function are within normal limits, without 
evidence of diplopia.  See 38 C.F.R. § 4.77 (muscle function 
is normal when it is 20/40 or less and there is no evidence 
of diplopia within 40 degrees in the lateral or downward 
quadrants or within 30 degrees in the upward quadrant).  

Further, the Board finds that Veteran is not entitled to a 
higher disability evaluation by analogy under any other 
potentially applicable rating criteria because it is not 
manifested by any other adverse symptomatology that is better 
rated under any other rating criteria.  See 38 C.F.R. § 4.20 
(2008) (when an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous); Butts 
v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence). 

The Board has also considered whether the Veteran is entitled 
to "staged" ratings for the service-connected disability at 
issue, as dictated in Fenderson, supra, and finds that at no 
time during the relevant appeal period was the Veteran's 
disability more disabling than reflected by the assigned 
disability rating.

The Board also considered whether the Veteran is entitled to 
a higher rating on an extra-schedular basis.  However, this 
case does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (2008).  There is no probative indication the 
Veteran's residuals of a 2004 closed head injury have caused 
marked interference with his employment at any point and the 
Veteran also has not been hospitalized for treatment of his 
residuals of a 2004 closed head injury, so there are no 
grounds for referring this case to the Director of VA's 
Compensation and Pension Service for extra-schedular 
consideration.  See, e.g., Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




Headaches

Presently, the Veteran's headaches are assigned a 30 percent 
rating pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8199-
8100.  See 38 C.F.R. § 4.20 (2008) (when an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but also the anatomical localization and 
symptomatology, are closely analogous).  Accordingly, for a 
higher, 50 percent disability evaluation to be warranted, 
there must be migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.

Considering the evidence relating to the Veteran's service-
connected disability under the criteria for rating headaches, 
the Board finds that the Veteran is not entitled to an 
initial rating higher than 30 percent for his headaches.  In 
this regard, according to the April 2006 and March 2007 VA 
examination reports, the Veteran reported prostrating 
headaches about once a month or every two to three weeks, 
with less severe headaches once or twice a week.  The Veteran 
denied that he experiences photophobia and nausea, and 
reported that his headaches are resolved with rest, but that 
his headaches worsen when he is tired.  However, the 
objective medical evidence of record does not show he has 
experienced prolonged attacks productive of severe economic 
inadaptability, at any time.  See Colvin v. Derwinski 1 Vet. 
App. 171, 175 (1991) (VA may only consider independent 
medical evidence to support its findings and is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions).  In fact, the Veteran told the April 2006 and 
March 2007 VA examiners that he had not lost time from work 
or school because of his headaches and the April 2004 VA 
examiner opined that his headaches had no significant effect 
on his occupation.

In conclusion, the Board finds that the competent evidence of 
record does not show symptomatology of headaches warranting 
the next-higher 50 percent evaluation under Diagnostic Code 
8100 during any portion of the rating period and therefore a 
discussion of staged ratings is not required.  Fenderson, 
supra.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

The Board also considered whether the Veteran is entitled to 
a higher rating on an extra-schedular basis.  However, this 
case does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  There is no probative indication the 
Veteran's headaches have caused marked interference with his 
employment at any point.  He has not submitted any objective 
evidence suggesting his headaches interfere with his job 
performance (e.g., formal reprimands, demotions, concessions 
by his employer, etc.).  The Veteran also has not been 
hospitalized for treatment of his headaches, and in fact, 
does not appear to have sought treatment for his headaches, 
so there are no grounds for referring this case to the 
Director of VA's Compensation and Pension Service for extra-
schedular consideration.  See, e.g., Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching the above conclusion, the Board has also not 
overlooked the Veteran's and his representative's written 
statements to the RO and the claimant's statements to his VA 
examiners.  In this regard, while the Veteran is credible to 
report on what he sees and feels and others are credible to 
report on what they can see, neither the Veteran nor his 
representative are competent to report that a service 
connected disability meets the criteria for an increased 
rating because such an opinion requires medical expertise 
which they have not been shown to have.  See Jandreau, supra; 
Espiritu, supra; Evans, supra.  

Degenerative Disc Disease of the Cervical Spine

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2008).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

In this case, the Veteran's claim was received in February 
2006.  As such, the rating criteria for consideration are 
found at 38 C.F.R. § 4.71, Diagnostic Codes 5237, 5238, 5242, 
and 5243 (2008).  Under these provisions, a higher 20 percent 
rating is warranted if forward flexion of the cervical spine 
is greater than 15 degrees but not greater than 30 degrees; 
or the combined range of motion of the cervical spine not 
greater than 170 degrees; or for muscle spasm or guarding 
severe enough to result in abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent rating is warranted if forward flexion of the 
cervical spine 15 degrees or less or for favorable ankylosis 
of the entire cervical spine.  Finally, unfavorable ankylosis 
of the entire spine warrants a 100 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5235 for vertebral 
fracture; Diagnostic Code 5237 for lumbosacral strain; 
Diagnostic Code 5242 for degenerative arthritis of the spine; 
and Diagnostic Code 5243 for intervertebral disc syndrome.  

The competent clinical evidence of record is against an 
evaluation in excess of 10 percent for the disability at 
issue, based on limitation of motion under the general rating 
formula for disease or injury of the spine.  In this regard, 
at VA examinations in April 2004 and March 2007, the range of 
motion of cervical spine taking into account his complaints 
of pain was flexions to 30 degrees and the combined range of 
motion of the cervical spine was 260 degrees in April 2004 
and 245 degrees in March 2007.  Moreover, while both 
examinations were positive for pain and "mild" muscle 
spasms, the record is negative for muscle spasm or guarding 
severe enough to result in an abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
Furthermore, the March 2007 VA examiner opined that there was 
no muscle atrophy or wasting.  Therefore, even taking into 
account additional functional impairment due to factors such 
as pain, weakness and fatigability as required by 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca, supra, the Veteran did not meet 
the criteria for a higher evaluation.  This is true 
throughout the period of time during which his claim has been 
pending and therefore a discussion of staged ratings is not 
required.  Fenderson, supra.

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  Diagnostic Code 5243 states that intervertebral disc 
syndrome is to be evaluated either based on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.25 the separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Under Diagnostic Code 5243, a higher, 40 percent 
rating, is warranted for incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the last 12 months.  

Note (1) to Diagnostic Code 5243 defines an "incapacitating 
episode" as "a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician."  
"Chronic orthopedic and neurologic manifestations" were 
defined as "orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that are present 
constantly, or nearly so."  

In this regard, while the Veteran reported to the April 2006 
VA examiner that he had persistent discomfort and spasm, the 
competent clinical evidence of record, including reports of 
treatment by the Veteran's treating physicians and the VA 
examination reports, do not establish incapacitating episodes 
as defined by Note 1 to Diagnostic Code 5243.  Moreover, even 
if the Veteran had incapacitating episodes, there has been no 
showing that they lasted 4 weeks in the past 12 months.  
Therefore, Diagnostic Code 5243 cannot serve as a basis for 
an increased rating for degenerative disc disease of the 
cervical spine.  This is true throughout the period of time 
during which his claim has been pending and therefore a 
discussion of staged ratings is not required.  Fenderson, 
supra.

The Board will next consider whether the Veteran is entitled 
to a separate rating for neurologic manifestations of his 
cervical spine disability.  In this regard, the Board notes 
that while the April 2006 VA examiner noted very mild 
decreased strength in the left upper extremity, at the April 
2004 VA spine examination the Veteran denied having a problem 
radiculopathy and neurological examination was normal.  
Neurological examination was likewise negative at a March 
2007 VA examination.  Thus, the Board finds that he is not 
entitled to a separate, compensable rating under Diagnostic 
Code 8520, 8521, 8524, 8525, or 8526 for the neurologic 
manifestations of the disability at issue.  38 C.F.R. 
§ 4.124a (2008).  This is true throughout the period of time 
during which his claim has been pending and therefore a 
discussion of staged ratings is not required.  Fenderson.

The Board has also considered whether the Veteran is entitled 
to an increased disability evaluation on an extra-schedular 
basis.  However, the Board concludes that the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the Veteran that his degenerative disc disease of the 
cervical spine, standing alone, resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of normal rating schedule standards.  
Accordingly, the Board finds that this case does not warrant 
referral to the Director of Compensation and Pension Service 
for extra-schedular consideration.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In view of the foregoing, the preponderance of the evidence 
is against increased disability ratings for the degenerative 
disc disease of the cervical spine, at any time during the 
rating period on appeal.  

In reaching the above conclusion, the Board has also not 
overlooked the Veteran's and his representative's written 
statements to the RO and the claimant's statements to his VA 
examiners.  In this regard, while the Veteran is credible to 
report on what he sees and feels and others are credible to 
report on what they can see, neither the Veteran nor his 
representative are competent to report that a service 
connected disability meets the criteria for an increased 
rating because such an opinion requires medical expertise 
which they have not been shown to have.  See Jandreau, supra; 
Espiritu, supra; Evans, supra.  

ORDER

Entitlement to service connection for a cognitive disorder, 
including as secondary to service-connected residuals of a 
2004 closed head injury, is denied.

Entitlement to service connection for a disability manifested 
by left-sided incoordination and weakness, including as 
secondary to service-connected residuals of a 2004 closed 
head injury, is denied.

Entitlement to hypertension is denied.

Entitlement to a back disability is denied.

An initial 10 percent disability evaluation for residuals of 
a 2004 closed head injury is granted subject to the laws and 
regulations governing the payment of VA compensation.

Entitlement to an initial disability rating in excess of 30 
percent for headaches is denied.   

Entitlement to an initial disability rating in excess of 10 
percent for degenerative disc disease of the cervical spine 
is denied.


REMAND

The Veteran has claimed entitlement to service connection for 
major depression, to include as secondary to his service-
connected residuals of a 2004 closed head injury.  A 
disability which is proximately due to, the result of, or 
aggravated by, a service-connected disability shall be 
service connected.  38 C.F.R. § 3.310.  In this regard, a 
claimant is entitled to service connection on a secondary 
basis when it is shown that chronic increase in the severity 
of a nonservice-connected disease or injury is proximately 
due to, the result of, or aggravated by, a service-connected 
disability, and not due to the natural progress of the 
nonservice-connected condition.  Id.; see also Allen, supra.  
In addition, the Veteran and his representative continue to 
assert that his symptoms are more severe than currently 
evaluated.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see, too, Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where record does not adequately reveal current state 
of claimant's disability, fulfillment of statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).

Although the Veteran was afforded multiple VA psychiatric and 
neuropsychiatric examinations during the course of his 
claims, and copies of these examination reports are 
associated with his claims files, none of the examiners 
appears to have addressed the issue of whether the Veteran 
has major depression as a result of his service-connected 
2004 residuals of a closed head injury or whether the 
Veteran's major depression is a symptom of his service-
connected PTSD.  In particular, the December 2007 VA PTSD 
examination report does not distinguish between symptoms 
related to the Veteran's service-connected PTSD and those 
related to his major depression, nor does it provide an 
opinion as to the etiology of the Veteran's major depression.  
Symptoms related to nonservice-connected disorders generally 
cannot be used as grounds for increasing the rating for his 
PTSD, and the Board cannot render an informed decision 
concerning the level of disability caused by his service-
connected PTSD in the absence of specific medical information 
regarding the coexisting disabilities.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 
9 Vet. App. 136, 140 (1996) (the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence that does so).  

As such, in order to effectively evaluate the Veteran's PTSD, 
more recent objective characterizations of the condition and 
its associated symptomatology, as well as a more recent 
Global Assessment of Functioning (GAF) score - including an 
opinion as to the basis of the score, are required.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
the Veteran appeals the initial rating assigned for his 
disability, just after establishing his entitlement to 
service connection for it, VA must consider his claim in this 
context - which includes determining whether he is entitled 
to a "staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at other times during the pendency of 
his appeal).  See also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if 
the evidence of record does not contain adequate evidence to 
decide a claim).

Likewise, the Board finds that additional clinical assessment 
and medical opinion is needed to adequately address the 
Veteran's secondary service connection claim for major 
depression.  If the medical evidence of record is 
insufficient, VA is always free to supplement the record by 
seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board 
finds that the Veteran should be afforded another VA 
examination in order to determine nature and etiology of the 
Veteran's major depression.  See McLendon v. Nicholson, 20 
Vet. App. 79, 83-86 (2006).  

Accordingly, these issues are REMANDED for the following 
actions:

1.  Schedule the Veteran for another 
VA mental status examination to ascertain 
the current severity and all 
manifestations of his service-connected 
PTSD and to ascertain the origins of his 
major depressive disorder.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  After a review of the 
record on appeal and an examination of 
the Veteran the examiner should provide 
answers to the following questions:



Major Depressive Disorder:

A.  Is it at least as likely as not 
(50 percent or greater) that the 
Veteran's major depression 
represents a symptom of his service-
connected PTSD or is it a separately 
diagnosable disability?  

B.  If the Veteran's major 
depression represents a separately 
diagnosable disability, is it at 
least as likely as not (50 percent 
or greater) that it is 
(a) proximately due to the service-
connected residuals of a 2004 closed 
head injury or (b) chronically 
aggravated by his service-connected 
residuals of a 2004 closed head 
injury.  

C.  If the Veteran's major 
depression represents a separately 
diagnosable disability, is it at 
least as likely as not (50 percent 
or greater) that it is due to his 
military service.  If the Veteran's 
major depression represents a 
separately diagnosable disability is 
due to other cause(s), the examiner 
should describe the etiology of such 
disability, to the extent feasible.

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  


PTSD:

A.  What is the Veteran's current 
level of social and occupational 
impairment solely due to his service 
connected PTSD?

B.  What is the Veteran's GAF score 
solely due to his service connected 
PTSD?

The examiner should conduct all testing 
and evaluation needed to make these 
determinations.  The examiner should also 
discuss the rationale of all opinions 
provided.  

2.  After undertaking the above 
development, the RO/AMC should provide 
the Veteran with updated VCAA notice in 
accordance with the Court's holding in 
Dingess, supra; 38 U.S.C.A. §§ 5103, 
5103; and 38 C.F.R. § 3.159.  

3.   Then, the RO/AMC should readjudicate 
the Veteran's claims, with application of 
all appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  As to the claim for a higher 
evaluation for PTSD, such readjudication 
should take into account whether 
"staged" ratings are appropriate.  
Fenderson, supra.  If any of the claims 
on appeal remain denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond.  Thereafter, the 
case should be returned to the Board, as 
appropriate.

The purpose of this remand is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  No action is required of the Veteran until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


